

Exhibit 10.2




Restricted Stock Unit Award Agreement


AN AWARD (“Award”) OF RESTRICTED STOCK UNITS (“Units”), representing a number of
shares of Nordstrom Common Stock (“Common Stock”) as noted in the Restricted
Stock Unit Award Notice (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Unit holder”)
on the date set forth in the Notice, subject to the terms and conditions of this
Award Agreement. The Units are also subject to the terms, definitions and
provisions of the Nordstrom, Inc. 2019 Equity Incentive Plan (the “Plan”),
adopted by the Board of Directors of the Company (the “Board”) and approved by
the Company’s shareholders, which is incorporated in this Award Agreement. To
the extent inconsistent with this Award Agreement, the terms of the Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Plan. The Compensation, People and Culture Committee of the Board (the
“Committee”) has the discretionary authority to construe and interpret the Plan
and this Award Agreement. All decisions of the Committee upon any question
arising under the Plan or under this Award Agreement shall be final and binding
on all parties. The Units are subject to the following terms and conditions:


1.
VESTING AND CONVERSION OF UNITS

Unless otherwise specified within this Award Agreement, the Units will vest and
automatically convert into Common Stock according to the applicable terms set
forth in the Notice. For the avoidance of doubt, only Common Stock shall be
deliverable upon the vesting of the Units, not cash. The Company shall not be
required to issue fractional shares of Common Stock upon conversion of the Units
into Common Stock. The delivery of Common Stock on vesting of the Units is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), together with regulatory guidance issued thereunder, and
shall occur as soon as practicable after the applicable vesting date.


2.
ACCEPTANCE OF UNITS AND TERMS

Whether or not the Company requires the Unit holder to accept the Award, if the
Unit holder takes no action to accept the Award, the Unit holder is deemed to
have accepted the Award and will be subject to the terms and conditions of this
Award Agreement. The Unit holder agrees to comply with any and all legal
requirements and Company policies related to the resale or disposition of any
Awards under this Award Agreement. The Unit holder acknowledges receipt of a
copy of the Plan in connection with the acceptance of the Award.


3.
NONTRANSFERABILITY OF UNITS

The Units may not be sold, pledged, assigned or transferred in any manner except
in the event of the Unit holder’s death. In the event of the Unit holder’s
death, the Units may be transferred to the person indicated on a valid
beneficiary form, as designated by the Company, or if no designated beneficiary
form is available, then to the person to whom the Unit holder’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 4, Common Stock may be delivered in respect of the Units during the
lifetime of the Unit holder only to the Unit holder or to the guardian or legal
representative of the Unit holder. The terms of the Award Agreement shall be
binding on the executors, administrators, heirs and successors of the Unit
holder.


4.
SEPARATION OF EMPLOYMENT

Except as set forth in this section, the Units will vest, and shares of Common
Stock will be delivered in respect of the Units, only if the Unit holder is an
employee of the Company or one of its subsidiaries (the “Employer”) on the
vesting date. If the Unit holder’s employment with the Employer is terminated,
the Units will vest only as follows:


(a)
If the Unit holder dies while employed by the Employer, any Units represented by
the Award shall immediately vest as of the date of the Unit holder’s death and
be delivered as Common Stock promptly thereafter. Shares shall be issued in the
name of the person identified on the Unit holder’s beneficiary form, as
designated by the Company. If no valid beneficiary form exists, then the Common
Stock delivered pursuant to the preceding sentence shall be issued in the name
of the person to whom the Unit holder’s rights under this Award Agreement have
passed by will or the laws of descent and distribution.

(b)
If the Unit holder is separated due to his or her disability, as defined in
Section 22(e)(3) of the Code and the Unit holder provides Nordstrom Compensation
department, or any successor department, with reasonable documentation of his or
her disability, any Units represented by this Award shall immediately vest as of
the date of such separation and be delivered as Common Stock promptly
thereafter.

(c)
If the Unit holder terminates employment after having met any of the
requirements set forth below, and the Units were granted at least six months
prior to the termination date, the Units shall continue to vest in accordance
with the terms of the Notice, notwithstanding such termination of employment:

(i)
the Unit holder has attained age 55 with 10 continuous years of service to the
Employer from the most recent hire date with the Employer; or

(ii)
the Unit holder has attained age 65.

If the Units were granted less than six months prior to termination, the Units
shall be forfeited as of the date of termination.
(d)
Notwithstanding subparagraphs (a), (b) and (c) of this section, a Unit holder
shall immediately forfeit any unvested and unsettled Units represented by this
Award and any shares of Common Stock or proceeds from the sale of such shares of
Common Stock, and






--------------------------------------------------------------------------------



the post-separation vesting of Units and settlement rights set forth above shall
cease immediately, if: (i) he or she is terminated by the Company or any of its
subsidiaries for: embezzlement, theft of funds, fraud, violation of rules,
regulations or policies, or any intentional harmful act or acts; or (ii) he or
she at any time during the term of this Award directly or indirectly, either as
an employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director or in any other capacity, with respect to the
Company or any of its subsidiaries, engages or assists any third party in
engaging in any competitive business, divulges any confidential or proprietary
information to a third party who is not authorized to receive the confidential
or proprietary information, or improperly uses any confidential or proprietary
information.
(e)
Except as otherwise provided in the Plan with respect to a change in Control, if
the Unit holder is separated for any reason other than those set forth in
subparagraphs (a), (b), (c) or (d) above, then all Units represented by this
Award shall be forfeited as of the date of the Unit holder’s separation.



5.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
The Units shall be adjusted pursuant to the Plan, in such manner, to such extent
(if any) and at such time as the Committee deems appropriate and equitable in
the circumstances, to reflect any stock dividend, stock split, split up,
extraordinary cash dividend, any combination or exchange of shares or other
Strategic Transaction.


6.
NO DIVIDEND RIGHTS

Except to the extent required pursuant to Section 5 of this Award Agreement,
ownership of Units shall not entitle the Unit holder to receive any dividends
declared with respect to Common Stock.


7.
ADDITIONAL UNITS

The Committee may or may not grant the Unit holder additional Units in the
future. Nothing in this Award Agreement or any future agreement should be
construed as suggesting that additional awards to the Unit holder will be
forthcoming.


8.
LEAVES OF ABSENCE

For purposes of this Award Agreement, the Unit holder’s service does not
terminate due to a military leave, a medical leave or another bona fide leave of
absence if the leave was approved by the Employer in writing and if continued
crediting of service is required by the terms of the leave or by applicable law.
But, service terminates when the approved leave ends, unless the Unit holder
immediately returns to active work.


9.
TAX WITHHOLDING

No stock certificates will be distributed to the Unit holder unless the Unit
holder has made acceptable arrangements to pay any withholding taxes that may be
due as a result of the settlement of this Award. These arrangements may include
withholding shares of Common Stock that otherwise would be distributed when the
Units are settled. The fair market value of the shares required to cover
withholding will be applied to the withholding of taxes prior to the Unit holder
receiving the remaining shares.
If the Unit holder becomes retirement eligible, as outlined in Section 4
subparagraph (c), during the vesting life of the Units, then the Company retains
the right to withhold that number of shares required to cover the Social
Security, Medicare, and any other applicable taxes due in the calendar year in
which the Unit holder becomes retirement eligible.


10.
INDEPENDENT TAX ADVICE

The tax consequences to the Unit holder of receiving the Units or disposing of
the shares of Common Stock which may be issuable upon vesting and conversion of
the Units is complicated and will depend, in part, on the Unit holder’s specific
tax situation. The Unit holder is advised to consult with an independent tax
advisor for a full understanding of the specific tax consequences of receiving
or disposing of the Units or the shares of Common Stock that may be received
upon vesting and conversion of the Units.


11.
RIGHTS AS A SHAREHOLDER

Neither the Unit holder nor the Unit holder’s beneficiary or representative
shall have any rights as a shareholder with respect to any Common Stock which
may be issuable upon vesting and conversion of the Units, unless and until the
Units vest and Common Stock has been issued and any other requirements imposed
by applicable law or the Plan have been satisfied.


12.
NO RETENTION RIGHTS

Nothing in this Award Agreement or in the Plan shall give the Unit holder the
right to be retained by the Employer as an employee or in any other capacity.
The Employer reserves the right to terminate the Unit holder’s service at any
time, with or without cause.




13.
CLAWBACK POLICY

The Units, and any Common Stock delivered upon vesting of the Units and the
proceeds from any sale of such Common Stock, shall be subject to the Clawback
Policy adopted by the Board, as amended from time to time.
In the event the Clawback Policy is deemed unenforceable with respect to the
Units or with respect to the Common Stock deliverable or delivered upon vesting
of the Units, then the Award of Units subject to this Award Agreement shall be
deemed unenforceable due to lack of adequate consideration.





--------------------------------------------------------------------------------





14.
ENTIRE AGREEMENT

The Notice, this Award Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.
This Award Agreement may not be modified or amended, except for a unilateral
amendment by the Company that does not materially adversely affect the rights of
the Unit holder under this Award Agreement. No party to this Award Agreement may
unilaterally waive any provision hereof, except in writing. Any such
modification, amendment or waiver signed by, or binding upon, the Unit holder,
shall be valid and binding upon any and all persons or entities who may, at any
time, have or claim any rights under or pursuant to this Award Agreement.


15.
CHOICE OF LAW

This Award Agreement shall be governed by, and construed in accordance with, the
laws of the State of Washington without regard to principles of conflicts of
laws, as such laws are applied to contracts entered into and performed in such
State.


16.
SEVERABILITY

If any provision of this Award Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Award Agreement, and this Award Agreement shall be carried out
as if such invalid or unenforceable provision were not contained herein.


17.
CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Award
Agreement as may be necessary to ensure that all vesting or delivery of Common
Stock provided under this Award Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Unit holder under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Unit holder for such
tax or penalty.



